Citation Nr: 0025670	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE
Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to May 1989.

In an unappealed January 1998 rating decision, the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles 
California (the  RO)  granted entitlement to service 
connection for a right knee disability, denominated right 
knee meniscus tear with arthritis, status post meniscectomy 
and arthroscopy.  A 10 percent disability evaluation was 
assigned.  

In an August 1998 rating decision, the assigned 10 percent 
disability rating was confirmed and continued.  The veteran 
filed a Notice of Disagreement in April 1999.  After a 
Statement of the case was issued later in April 1999, the 
veteran filed an appeal to the Board of Veterans' Appeals 
(the Board) in may 1999.

By rating action of December 1999, the RO granted a 20 
percent evaluation for the right knee disability.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the United States Court Appeals 
for Veterans Claims (Court) held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  Since an evaluation in excess of 20 percent for 
the right knee disability is potentially assignable, that 
claim remains in appellate status before the Board.

A review of the record suggests that the veteran wishes to 
pursue a claim of entitlement to service connection for a 
left knee disability.  This matter is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's right knee disability is primarily manifested 
by episodes of locking, pain and effusion, with X-ray 
evidence of degenerative joint disease.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5010, 5258 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected right knee meniscus tear with arthritis, 
status post meniscectomy and arthroscopy, which is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5258.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to the 
claims; describe the factual background of this case; and 
then proceed to analyze the veteran's claims and render a 
decision.

Relevant law and VA regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The Schedule is primarily a guide in the 
evaluation of disability resulting from diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent, as far as practicably can 
be determined, the average impairment in earning capacity 
resulting from such diseases and injuries and residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Governing regulations to include 38 C.F.R. §§ 4.1, 
4.2 (1999) require evaluation of the complete medical history 
of the veteran's condition.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, such as in the present 
case, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97(July 1, 1997).  The General Counsel held in VAOPGCPREC 
23-97 that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating must be based upon 
additional disability.  When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also have 
limitation of motion under [Diagnostic Code] 5260 or [Code] 
5261 in order to obtain a separate rating for arthritis.  If 
the veteran does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (1999).  VAOGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, such as with Diagnostic Code 5258, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Factual Background

The service medical records documented bilateral knee 
problems from 1987 forward and showed that the veteran 
underwent a right medial meniscectomy in January 1989 due to 
a torn medial meniscus.   

A radiology report of the right knee dated in April 1996 
showed sharpening of the tibial spine consistent with minimal 
degenerative joint disease.  An April 1996 MRI of the right 
knee suggested a re-tear of the posterior horn and Grade II 
degeneration of the posterior horn of the lateral meniscus.  

In June 1996, the veteran underwent right knee arthroscopy 
and medial partial meniscectomy due to a right medial 
meniscus tear.  

Upon June 1996 VA physical examination, the veteran 
complained of occasional sharp pain in the right knee, as 
well as popping and loss of strength.  X-ray films of the 
right knee taken in May 1996 showed no gross arthritic 
changes but were suggestive of chronic cruciate ligament 
strain.  Physical examination revealed crepitation behind the 
patella.  Range of motion testing showed extension to 180 
degrees and flexion of 145 degrees.  The anterior cruciate 
ligament was intact.  McMurray sign was positive for medial 
meniscus rupture.  A diagnosis of rupture of the medial 
meniscus with early arthritic changes was made.  

By rating action of January 1998, the RO initially granted 
entitlement to service connection for a disability of the 
right knee characterized by a torn meniscus and arthritis.  A 
temporary evaluation of 100 percent was assigned effective 
June 19, 1996 for a period of one month, and a 10 percent 
evaluation was continued thereafter effective from August 1, 
1996. 

A private medical evaluation was conducted in July 1998.  The 
veteran complained of constant daily pain which comes and 
goes during the day and which he reported as a 6 to 7 on a 
scale of 10 (10 being most severe).  It was noted that Motrin 
had been prescribed but that he experienced little relief 
from taking Motrin.  He reported that he avoided going up any 
stairs and stated that he could only walk about a block 
before experiencing pain severe enough to make him stop.  He 
stated that he was using a soft knee brace to ambulate but 
did not require the use of an assistive device.  He 
complained of left knee problems and indicated that he 
experienced symptoms of pain, weakness, stiffness, occasional 
swelling and inflammation and instability of both knees.  He 
also complained of fatigue and lack of endurance due to pain 
and stated that he was unable to perform the activities of 
daily living within normal range, to include an inability to 
drive a car, go shopping, push a lawn mower or climb stairs.  
It was noted that the veteran quit his job as a driver in 
February 1998 due to stress on his knees.

Upon physical examination, posture and gait appeared to be 
normal and the veteran stood upright and ambulated without 
the use of an assistive device.  He wore a soft right knee 
brace which was taken off for the examination.  An evaluation 
of the right knee showed flexion of 0 to 140 degrees.  There 
was no ankylosis.  Pain with active motion from 30 to 140 
degrees was noted.  He was able to move against gravity and 
resistance with pain from 30 to 140 degrees.  Extension of 0 
degrees was shown.  Drawer and McMurray's testing were within 
normal limits.  X-ray films of the right knee revealed no 
abnormality.  A diagnosis of chronic pain from residual right 
knee meniscal tear, status post arthroscopic surgery, times 
two, was made.  The examiner commented that the greatest 
limitation of his right knee was pain which was productive of 
fatigue and weakness.     

VA treatment records dated in 1998 and 1999 are on file.  An 
entry dated in September 1998 shows that the veteran 
complained of pain and catching of the right knee.  Physical 
examination was negative for effusion and McMurray's testing 
was negative.  Medial joint line tenderness was shown, but 
there was no instability.  Mild patellofemoral pain with 
palpation was noted.  An assessment of chondromalacia of the 
patellae with post meniscectomy changes was made.  In 
November 1998, the veteran complained of decreased range of 
motion, swelling and pain described as a "7" on a scale of 
10.  A November 1998 MRI revealed status post resection of 
the posterior horn of the medial meniscus; small joint 
effusion was shown and all other menisci and major ligaments 
were normal.  

A VA medical record dated in March 1999 showed that the 
veteran had complaints of increasing knee pain as well as 
symptoms of swelling and locking.  An examination showed that 
Lachman's and drawer tests were negative.  There was no 
evidence of medial or lateral ligament laxity.  Symptoms of 
mild edema, pain on palpation and crepitus were noted.  An 
impression of possible torn cartilege was made.  

In April 1999, the veteran was again seen for complaints of 
right knee pain.  An evaluation revealed minimal effusion, 
good range of motion without pain on passive motion and no 
joint laxity.  X-ray films of the right knee taken in April 
1999 were within normal limits.  An impression of 
degenerative medial meniscus status post arthroscopy times 
two with recent exacerbation, was made.  An impression of 
meniscus tear was made in May 1999.  

In June 1999, the veteran complained of a 6 month history of 
right knee pain with swelling and a 2 to 3 month history of 
right knee instability.  Physical examination revealed 
minimal joint effusion and no ecchymosis, no medial joint 
line tenderness, negative Lachman's test, no pivot shifting.  
Locking on passive movement with valgus stress was noted.  An 
MRI was conducted in July 1999.  The impressions included: 
minimal posterior horn of the lateral meniscus degenerative 
changes; obscured posterior horn of the lateral meniscus, 
possibly secondary to resection, post operative changes were 
seen posteriorly and a new tear could not be excluded; the 
ligaments were otherwise within normal limits, small effusion 
was also shown.  

VA records show that the veteran was seen in the emergency 
room in August 1999 due to complaints of right knee pain 
described as a "7" on a scale of 10.  Symptoms of 1+ edema, 
decreased range of motion and popping upon ambulation were 
noted.  Physical examination revealed minimal effusion, and 
no warmth or tenderness.  A minimal decrease in range of 
motion with knee flexion was reported.  Strength was 5/5 
bilaterally in the lower extremities.  The knee was stable 
with varus and valgus manipulation and there was no anterior 
or posterior drawer sign.  A diagnostic impression of chronic 
right knee pain was made.  

Analysis

Initial matters - well groundedness of claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

When a well-grounded claim is submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claims.  38 U.S.C.A. § 5107(a).  In the instant case, the 
veteran was afforded several VA examinations, there is ample 
medical and other evidence of record, and there is no 
indication that there are additional records that have not 
been obtained and that would be pertinent to the veteran's 
claim.  The veteran and his representative have been accorded 
the opportunity to present evidence and argument as to the 
issue on appeal.  Thus, the Board finds that no further 
development is necessary in order to comply with the VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

i.  Schedular rating

The veteran seeks an increased rating for his service-
connected right knee disability, characterized as right knee 
meniscus tear with arthritis, status post meniscectomy and 
arthroscopy.  A 20 percent disability rating is currently 
assigned under Diagnostic Codes 5010 [traumatic arthritis] 
and 5258 [dislocated semilunar cartilage].  

Under Diagnostic Code 5258, dislocated semilunar cartilage 
(meniscus) with frequent episodes of locking, pain, and 
effusion into the joint warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5258 (1999).  A 20 percent 
evaluation is the highest evaluation which may be assigned 
under this Diagnostic Code.  

The Board notes that the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 cannot be   
Considered because the currently assigned 20 percent 
disability rating is the maximum available under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Moreover, since the veteran's 
disability is rated under Diagnostic Code 5258, a code which 
is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, pertaining to functional impairment and 
factors to be considered upon evaluation of the joints, 
respectively, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996). 

ii.  Other diagnostic codes

The Board has given consideration to evaluating the veteran's 
service-connected right knee meniscus tear under a Diagnostic 
Code other than Diagnostic Code 5258. The Board notes that 
the assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board observes that that Diagnostic Code 5358 
specifically describes the veteran's service-connected 
meniscus tear.  The Board is unable to identify any other 
diagnostic code which is more appropriate.  Further, as is 
explained immediately below, rating the veteran's right knee 
disability under other diagnostic codes would not avail him 
in any event.   

Under Diagnostic Code 5257 [other impairment of knee], a 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability; a 20 percent evaluation 
is warranted for moderate symptomatology.  The report of a 
private medical evaluation conducted in July 1998 showed that 
drawer and McMurray's testing were within normal limits at 
that time.  A March 1999 VA medical record showed that upon 
examination, Lachman's and drawer tests were negative and 
there was no evidence of medial or lateral ligament laxity.  
When the veteran received emergency room treatment in August 
1999, the knee was reported to be stable with varus and 
valgus manipulation and there was no anterior or posterior 
drawer sign.  The recent clinical evidence therefore does not 
reflect that the veteran's right knee disability is 
productive of severe recurrent subluxation or lateral 
instability.  Indeed, there appears to be little to no 
instability of the knee.  Accordingly, an increased 
evaluation of 30 percent is not warranted under Diagnostic 
Code 5257.  

The veteran's knee disability may also be evaluated based 
upon limitation of motion.  A noncompensable rating, a 
10 percent rating, a 20 percent rating and a 30 percent 
rating are warranted for limitation of flexion in the leg 
when flexion is limited to 60 degrees, 45 degrees, 30 and 15 
degrees respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).  A noncompensable rating, a 10 percent rating, a 
20 percent rating and a 30 percent rating are warranted for 
limitation of extension in the leg when extension is limited 
to 5 degrees, 10 degrees, 15 degrees and 20 degrees 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(1999).  See also 38 C.F.R. § 4.71a, Plate II (1999) which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

The report of a private medical evaluation conducted in July 
1998 showed range of motion of the right knee of 0 to 140 
degrees.  An April 1999 VA medical record showed that an 
evaluation revealed minimal effusion, good range of motion 
without pain on passive motion.  When seen for emergency room 
treatment in August 1999, a minimal decrease in range of 
motion with knee flexion was reported.  The clinical evidence 
therefore does not reflect limitation of motion in flexion or 
extension consistent with or approximating the criteria for a 
30 percent evaluation.  

iii.  Esteban considerations

The veteran's right knee disability is currently rated under 
both Diagnostic Codes 5010 [traumatic arthritis] and 5258 
[dislocated semilunar cartilage].  See 38 C.F.R. § 4.27 
(1999).  In addition to other residuals of the service-
connected right knee meniscus tear, the evidence reflects 
that in April 1999, an impression of degenerative medial 
meniscus was made.  A July 1999 MRI showed degenerative 
changes of the knee.  Thus, there is X-ray evidence of 
arthritis.    

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1999); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994). However, the evaluation 
of the same disability under various diagnoses is to be 
avoided. 38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 Vet. 
App. 225 (1993).  The Board has accordingly considered 
whether a separate disability rating may be assigned for 
arthritis of the right knee.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999) applies to 
traumatic arthritis and provides that such is evaluated based 
upon limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999). 
Under Diagnostic Code 5003,  when the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 

In this case, as discussed in detail above, the medical 
evidence does not reflect that  limitation of motion of the 
right knee meets the objective criteria for a noncompensable 
evaluation under Diagnostic Codes 5260 or 5261.  The medical 
evidence reveals that there is virtually no limitation of 
motion of the veteran's right knee. Accordingly, the Board 
concludes that an separate disability rating for arthritis is 
not warranted based on limitation of motion due to arthritis 
of the right knee.

In the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Since only one major joint, the 
right knee,  is involved, a separate 10 percent disability 
rating is not assignable.

The Board has also considered whether additional disability 
as contemplated under VAOGCPREC 9-98 and 38 C.F.R. § 4.59, 
pertaining to pain on motion due to arthritis, has been 
demonstrated.  See also 38 C.F.R. §§ 4.40, 4.45, and Deluca 
v. Brown, 8 Vet. App. 202 (1995).  

During a private medical evaluation which was conducted in 
July 1998, the veteran complained of constant daily pain.  
Upon physical examination, range of motion of 0 to 140 
degrees as shown.  It was noted that the veteran experienced 
pain with active motion from 30 to 140 degrees.  The examiner 
reported that the veteran's right knee pain was productive of 
fatigue and weakness.  The examiner specifically diagnosed 
chronic pain from the right medical meniscus tear; arthritis 
was not mentioned.   

VA treatment records show that in 1998 and 1999 indicate 
continuous complaints of pain.  Physical examination revealed 
mild patellofemoral pain with palpation.  Range of motion of 
the right knee was essentially full, and no functional loss 
was identified.  Arthritis was not identified as the cause of 
the right knee pain.  Rather, the residuals of the 
meniscectomy were diagnosed.

The Board believes that the clinical findings identified in 
1998 and 1999 are not indicative of additional disability of 
the right knee due to arthritis, as contemplated under 
VAOGCPREC 9-98 and 38 C.F.R. § 4.40, 4.45 and 4.59.  Although 
the veteran has complained of knee pain, and such has been 
identified on examination, there is no medical evidence that 
the knee pain is due to arthritis.  On the contrary, the 
medical evidence is consistent in linking such pain to the 
meniscectomy residuals.  The Board notes in particular the 
report of the July 1998 private examination, which identified 
fatigue and weakness of the knee but made it clear that such 
was due to the status post meniscectomy.  Indeed, arthritis 
was not mentioned.  Subsequent VA treatment records are 
consistent in attributing the veteran's knee pain to his 
meniscectomy, not to arthritis.  The Board also notes in 
passing that these recent VA treatment records do not 
identify any functional loss cause by pain from whatever 
source.

Accordingly, for the reasons discussed above the assignment 
of a separate 10 percent evaluation for degenerative joint 
disease of the right knee under Diagnostic Code 5010 is not 
granted, because the medical evidence does not indicate that 
the service-connected arthritis caused any additional 
disability beyond that contemplated by the currently assigned 
20 percent rating under Diagnostic Codes 5010-5258.  As noted 
above, additional disability cannot be assigned under 
38 C.F.R. §§ 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5258 
because the currently assigned 20 percent disability rating 
is the highest rating available.
 
In summary, the Board has determined that an evaluation in 
excess of 20 percent is not warranted for the veteran's right 
knee disability and that the currently assigned hyphenated 
Diagnostic Code 5010-5258 is the most appropriate for the 
evaluation of the veteran's disability.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).   The Board has also 
concluded that a separate 10 percent evaluation is warranted 
for degenerative joint disease of the right knee under 
Diagnostic Code 5010 and that the appeal is granted to this 
extent.

ORDER

A rating in excess of 20 percent for the veteran's right knee 
disability is denied.



		
	Barry F. Bohan 
	Veterans Law Judge



 

